Citation Nr: 1814981	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder condition, to include as secondary to a service-connected disability. 


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1976 to March 1980 and from October 1982 to September 1995.

This matter before the Board of Veterans' Appeals (Board) is on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (Agency of Original Jurisdiction (AOJ)).

The Board observes that the Veteran had previously appealed an issue of entitlement to service connection for obstructive sleep apnea. An August 2017 AOJ rating decision awarded service connection for this disability. As such was a full grant of the benefits sought on appeal, the appeal as to this issue terminated and is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board further observes that the Veteran has perfected an appeal pertaining to issues of an increased rating for lumbar spine disability and entitlement to an earlier effective date for the award of Chapter 35 benefits. These issues have not been formally certified to the Board and will be addressed in a future Board decision.


FINDING OF FACT

1. The Veteran is presently service-connected for fibromyalgia, among other disabilities.

2. The Veteran's left shoulder condition has been aggravated beyond the normal progress of the disorder by his service-connected fibromyalgia. 


CONCLUSION OF LAW

The criteria for secondary service connection for a left shoulder condition have been met. 38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). Secondary service connection is permitted based on aggravation. Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Id. In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Veteran contends that he has a left shoulder disability and has experienced left shoulder pain since his time in service. He alleges that he injured his left shoulder and elbow during a bad parachute landing while in service. See May 2017 CAPRI Records. He describes the pain as a sharp, tight stiffness and remarks that it interferes with his sleep. See May 2015 CAPRI Records. The Veteran has received physical therapy and other forms of treatment for his left shoulder on a number of occasions over the years. See September 2010 Correspondence. 

The first prong for direct service connection requires a diagnosis. Two VA examinations have been performed on the Veteran recently, both of them establishing a diagnosis for his left shoulder. In the August 2013 examination, the examiner diagnosed the Veteran as having impingement and subacromial bursitis in his left shoulder. See August 2013 VA Examination. Similarly, in an April 2017 VA Examination, the Veteran was diagnosed with shoulder impingement syndrome, as well as rotator cuff tendonitis. See June 2017 C&P Examination. As such, the Board finds that the Veteran indeed had a diagnosis for his left shoulder disability during the period on appeal and thus, the first prong for direct service connection is met. 

The second prong for direct service connection requires an in-service event. The Veteran contends that he injured his left shoulder during a bad parachute landing while in service. See May 2017 CAPRI Records. Service treatment records record that "[i]n August 1990 he had a hard landing while parachuting." Id. Though no mention was made of pain in his left shoulder at that time, he now contends that he did experience pain in his shoulder as a result of this in-service event. See May 2017 CAPRI Records. On his Report of Medical History from April 1995, the Veteran noted that he had "pain in [his] left shoulder from a repelling accident in 1985, [and the] pain is still there." See March 2016 STR - Medical. The record also reflects that the Veteran presented with left scapular pain after sustaining blunt trauma; the note was recorded in 1990. Id. In the interest of giving the Veteran the benefit of the doubt, and based on the evidence of record indicating there was an incident in which he injured his shoulder, the Board will find that the second prong of service connection requiring an in-service event has been satisfied. 

The third prong of direct service connection requires a nexus between the Veteran's current diagnosis and an in-service event. A VA examination was conducted on the Veteran's shoulders in August 2013, where the examiner opined that his left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury. See August 2013 VA Examination. The examiner rationalized his opinion by stating that the Veteran's left shoulder likely had a contusion during service, which is a self-limiting diagnosis that usually resolves after six to eight weeks and would subsequently not cause his current shoulder impingement. Id. He went on to say that, in his medical opinion, an impingement and a contusion are two entirely distinct disease processes. Id. As such, the Board does not find that the Veteran has satisfied the third and final prong for direct service connection, and thus the claim fails under the theory of direct service connection. 

As previously mentioned, secondary service connection requires evidence of a current disorder, evidence of a service-connected disability, and medical nexus evidence establishing a connection between the service-connected disability and the current disorder. Wallin, 11 Vet. App. at 512. The Board reiterates that the Veteran has a current left shoulder disorder in the form of shoulder impingement syndrome and rotator cuff tendonitis, thus satisfying the first prong of secondary service connection. See June 2017 C&P Examination. Similarly, the Veteran is presently service-connected for fibromyalgia, among other disabilities. See August 2017 Rating Decision - Codesheet. For this reason, the second prong for secondary service connection is satisfied. 

The final prong, requiring a medical nexus between the service-connected disability and the current disorder, finds support in the form of an April 2017 VA examination. The examiner noted that, in his opinion, the Veteran's left shoulder is at least as likely as not aggravated by his fibromyalgia. See June 2017 C&P Examination. It is worth noting that just above this comment, the examiner marked the section that said "the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition." Id. However, the Board finds that, given the in-depth rationale provided by the examiner regarding fibromyalgia, this notation was likely done in error. The examiner remarks that "fibromyalgia is a medical condition characterized by chronic widespread pain and a heightened pain response to pressure. Medical record reveals that [the] Veteran has chronic fibromyalgia." Id. Additionally, though the examiner could not determine the level of severity of the Veteran's left shoulder condition prior to aggravation by fibromyalgia, he opined that the Veteran's left shoulder disability was at least as likely as not aggravated beyond its natural progression by his fibromyalgia. Id. Notably, when it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition. See Mittlieder v. West, 11, Vet. App. 181 (1998). As such, the third prong for secondary service connection has been satisfied and the Veteran's claim is therefore granted.


ORDER

Entitlement to service connection for a left shoulder condition is granted. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


